Opinion issued April 16, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00184-CV
                           ———————————
                    RHONDA B. BENNETSEN, Appellant
                                        V.
                    THE MOSTYN LAW FIRM, Appellee



                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Case No. 12-CV-2967



                         MEMORANDUM OPINION

      Appellant, Rhonda B. Bennetsen, challenges the trial court’s order denying

her motions to sever and transfer venue and to strike the First Amended Petition in
Intervention of appellee, the Mostyn Law Firm (“Mostyn”).           In three issues,

Bennetsen contends that the trial court erred in denying her motions.

      We vacate the trial court’s order and dismiss the appeal.

                                   Background

      Leo A. Ritzler and Jeanette Ritzler (collectively, the “Ritzlers”) sued Texas

Windstorm Insurance Association, GAB Robins North America, Inc., Cunningham

Lindsey U.S., Inc., Kenny Holt, and Reggie Warren (collectively, “Texas

Windstorm”) for damages to their home arising out of Hurricane Ike, which struck

Galveston County, Texas, in September 2008. The Ritzlers settled their case in

May 2013, and the trial court entered an “Agreed Final Take Nothing Judgment”

on July 18, 2013.

      Mostyn filed its initial petition in intervention on September 19, 2013 and its

First Amended Petition in Intervention on September 20, 2013, alleging that the

Ritzlers had hired Mostyn to represent them in their suit against Texas Windstorm.

Bennetsen, Mostyn’s employee during the time that it represented the Ritzlers,

handled client intakes. Mostyn further alleged that Bennetsen claimed, pursuant to

a contract between herself and Mostyn, that she was entitled to ten percent of any

attorney’s fees received by Mostyn in any case related to Texas Windstorm that

she originally referred to Mostyn. According to Mostyn, Bennetsen claimed ten

percent of its attorney’s fees in the Ritzlers’ case, even though the Ritzlers were



                                         2
referred to Mostyn by a family member and not by Bennetsen. Mostyn asserted

claims for breach of contract, promissory estoppel, unjust enrichment, fraud, theft,

and conversion, and it sought a temporary restraining order and temporary

injunction against Bennetsen.

      In response to Mostyn’s petition, Bennetsen filed a “Motion to Sever and to

Transfer Venue,” asserting that “[v]enue for [Mostyn’s] claims and causes of

actions   alleged    against    Bennetsen . . . [was]   improper    in   Galveston

County . . . [and] Harris County is a county of proper venue.” She also moved to

strike Mostyn’s First Amended Petition in Intervention. The trial court denied

Bennetsen’s motions on February 11, 2014.

                                   Jurisdiction

      Although Bennetsen does not specifically challenge the trial court’s

authority to deny her motions to sever and transfer venue and to strike Mostyn’s

First Amended Petition in Intervention, we must still consider this jurisdictional

issue. See Freedom Comms., Inc. v. Coronado, 372 S.W.3d 621, 623–24 (Tex.

2012) (“[A]ppellate courts do not have jurisdiction to address the merits of appeals

from void orders or judgments; rather, they have jurisdiction only to determine that

the order or judgment underlying the appeal is void and make appropriate orders

based on that determination.”); Garcia v. Kubosh, 377 S.W.3d 89, 104 n.30 (Tex.

App.—Houston [1st Dist.] 2012, no pet.) (appellate court’s jurisdiction depends on



                                         3
trial court’s jurisdiction). We must determine our jurisdiction to hear an appeal,

and we are not limited by the parties’ failure to brief the issue. Saudi v. Brieven,

176 S.W.3d 108, 113 (Tex. App.—Houston [1st Dist.] 2004, pet. denied) (lack of

jurisdiction may be recognized by appellate court sua sponte); Walker Sand, Inc. v.

Baytown Asphalt Materials, Ltd., 95 S.W.3d 511, 514 (Tex. App.—Houston [1st

Dist.] 2002, no pet.) (“Appellate courts must determine, even sua sponte, the

question of jurisdiction, and the lack of jurisdiction may not be ignored simply

because the parties do not raise the issue.”).

      Generally, a trial court retains jurisdiction over a case for thirty days after

entry of judgment. TEX. R. CIV. P. 329b(d); Lane Bank Equip. Co. v. Smith S.

Equip., Inc., 10 S.W.3d 308, 310 (Tex. 2000). This period may be extended,

however, by the timely filing of a motion for new trial or motion to correct,

modify, or reform the judgment. Lane Bank, 10 S.W.3d at 310. If such a motion is

filed by a party to the suit within the initial thirty-day period, the court’s plenary

power is extended up to an additional seventy-five days. Id. Any “[j]udicial action

taken after the expiration of the court’s jurisdiction is a nullity, and any orders

signed outside the court’s plenary jurisdiction are void.” Malone v. Hampton, 182
S.W.3d 465, 468 (Tex. App.—Dallas 2006, no pet.) (citing State ex rel. Latty v.

Owens, 907 S.W.2d 484, 486 (Tex. 1995)); see also In re Sw. Bell Tel. Co., 35




                                           4
S.W.3d 602, 605 (Tex. 2000); Martin v. Tex. Dep’t of Family & Protective Servs.,

176 S.W.3d 390, 393 (Tex. App.—Houston [1st Dist.] 2004, no pet.).

      In her brief, Bennetsen states: “It bears mention[ing] that [the Ritzlers’ case]

settled in May 2013. . . . [A]n agreed final take nothing judgment disposing of all

parties and all claims [was] entered on July 18, 2013. Thus, it appears that

Mostyn’s petition in intervention filed on September 19, 2013 occurred after the

expiration of the trial court’s plenary power in the case.”

      A non-party successfully intervenes in a case if it files a plea in intervention

before the entry of judgment and the court does not strike the plea on the motion of

a party. Malone, 182 S.W.3d at 468; In re Barrett, 149 S.W.3d 275, 279 (Tex.

App.—Tyler 2004, no pet.); see also TEX. R. CIV. P. 60; Maldonado v. Rosario,

No. 01-12-01071-CV, 2013 WL 1316385, at *2 (Tex. App.—Houston [1st Dist.]

Apr. 2, 2013, no pet.) (mem. op.). Generally, one cannot intervene after final

judgment has been entered. Tex. Mut. Ins. Co. v. Ledbetter, 251 S.W.3d 31, 36

(Tex. 2008). However, a non-party may successfully intervene post-judgment if

both the plea is filed and the judgment is set aside within thirty days of the date of

the judgment. In re Baby Girl S., 343 S.W.3d 317, 317 (Tex. App.—Dallas 2011,

no pet.); Malone, 182 S.W.3d at 468; see also First Alief Bank v. White, 682
S.W.3d 251, 252 (Tex. 1984) (holding trial court could only vacate, set aside,

modify, or amend judgment for thirty days after signed and observing “a plea in



                                          5
intervention comes too late if filed after judgment and may not be considered

unless and until the judgment has been set aside”); Beach v. Beach, 912 S.W.2d
345, 347 (Tex. App.—Houston [14th Dist.] 1995, no writ) (“Once final judgment

is rendered in a case, an intervention cannot be filed therein unless the judgment is

set aside.”). In other words, a trial court lacks jurisdiction to consider the plea in

intervention unless it is filed and the judgment is set aside within thirty days of

rendition. Ivarra v. Am. GI Forum of United States, Inc., No. 03-12-00580-CV,

2013 WL 1955853, at *1 (Tex. App.—Austin May 10, 2013, no pet.) (mem. op.);

In re Baby Girl S., 343 S.W.3d at 317; see also Comal Cnty. Rural H.S. Dist. No.

705 v. Nelson, 314 S.W.2d 956, 957 (Tex. 1958) (plea in intervention after

dismissal order became final could not be considered because dismissal order not

set aside while trial court had plenary jurisdiction).

      Here, the trial court signed the final judgment in the Ritzlers’ case on July

18, 2013. Neither the Ritzlers nor Texas Windstorm filed a motion for new trial or

a motion to correct, modify, or reform the judgment, or any other post-judgment

motion that would have extended the trial court’s plenary power. Thus, the trial

court’s plenary power expired on August 19, 2013. See TEX. R. CIV. P. 4, 306a,

329b(d).

      Mostyn filed its initial petition in intervention on September 19, 2013, sixty-

three days after the trial court had rendered final judgment and thirty-one days after



                                           6
the trial court’s plenary power had expired. There is no evidence in the record to

indicate that the trial court’s July 18, 2013 judgment was set aside. Because

Mostyn’s initial petition in intervention was not filed until after the trial court’s

plenary power had expired, Mostyn’s intervention was untimely. Accordingly, we

hold that all orders signed by the trial court after August 19, 2013 in connection

with the intervention, including the trial court’s February 11, 2014 order denying

Bennetsen’s motions to sever and transfer venue and to strike Mostyn’s First

Amended Petition in Intervention, are void. See Malone, 182 S.W.3d at 470; see

also Martin, 176 S.W.3d at 394 (“An appellate court should declare post-plenary-

power orders void and dismiss any appeal.”).

      Further, although not discussed by the parties, we note that a second

purported “final judgment” is also contained in the record. This judgment, entitled

“Agreed Final Take Nothing Judgment as to Texas Windstorm Insurance

Association, GAB Robins North America, Inc., Cunningham Lindsey U.S., Inc.,

Kenny Holt, and Reggie Warren Only” was signed by the trial court on November

14, 2013—one hundred and nineteen days after the trial court’s July 18, 2013

“Agreed Final Take Nothing Judgment.”

      A judgment is final “if it disposes of all pending parties and claims in the

record.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The July

18, 2013 judgment disposed of all of the Ritzlers’ claims against “all Defendants,”



                                         7
namely “Texas Windstorm Insurance Association, GAB Robins North America,

Inc., Cunningham Lindsey U.S., Inc. Kenny Holt, and Reggie Warren.” Thus,

after July 18, 2013, no other parties or claims remained, and the trial court’s July

18, 2013 judgment was final.

      Unless specifically provided by law, there can be only one final judgment in

a case. TEX. R. CIV. P. 301; Cessna Aircraft Co. v. Aircraft Network, LLC, 345
S.W.3d 139, 143 (Tex. App.—Dallas 2011, no pet.); Dickerson v. Mack Fin.

Corp., 452 S.W.2d 552, 555 (Tex. Civ. App.—Houston [1st Dist.] 1970, no writ).

Generally, after a final judgment has been entered in a case, the entry of a second

final judgment in the same case does not vacate the first; and if there is nothing to

show that the first judgment was vacated, then the second judgment is a nullity.

Mullins v. Thomas, 136 Tex. 215, 150 S.W.2d 83, 84 (1941); Beach, 912 S.W.2d at

347–48; Hammett v. Lee, 730 S.W.2d 350, 351 (Tex. App.—Dallas 1987, writ

dism’d w.o.j.). However, a second judgment may not be considered a nullity if it

was entered while the trial court still had plenary power. See SLT Dealer Grp.,

Ltd. v. AmeriCredit Fin. Servs., Inc., 336 S.W.3d 822, 832 (Tex. App.—Houston

[1st Dist.] 2011, no pet.) (“‘Any change in a judgment made during the trial court’s

plenary power is treated as a modified or reformed judgment that implicitly vacates

and supersedes the prior judgment, unless the record indicates a contrary intent.’”

(quoting Price Constr., Inc. v. Castillo, 147 S.W.3d 431, 441 (Tex. App.—San



                                         8
Antonio 2004, pet. denied))); Quanaim v. Frasco Rest. & Catering, 17 S.W.3d 30,

39 (Tex. App.—Houston [14th Dist.] 2000, pet. denied) (inferring trial court’s

intent to vacate prior judgment from modified judgment entered during trial court’s

plenary power); see also TEX. R. CIV. P. 329b(f) (trial court has power to correct,

modify, vacate or reform judgment so long as it retains plenary jurisdiction over

case); Penny v. Shell Oil Prods. Co., 363 S.W.3d 694, 699 (Tex. App.—Houston

[1st Dist.] 2011, no pet.) (holding void second final judgment signed after

expiration of plenary power).

      Here, nothing in the record indicates an intention by the trial court to vacate

its July 18, 2013 final judgment, and the November 14, 2013 “final judgment” was

rendered after the trial court had lost its plenary power. Therefore, the November

14, 2013 judgment is a nullity and does not affect our jurisdictional analysis.




                                          9
                                    Conclusion

      Because Mostyn filed its initial petition in intervention after the trial court’s

plenary power had expired, the intervention was untimely and all of the trial

court’s orders signed after August 19, 2013 in connection with the intervention are

void. Accordingly, we vacate the trial court’s November 14, 2013 judgment and

February 11, 2014 “Order Denying Intervention-Defendant Rhonda Bennetsen’s

Motions to Sever and Transfer Venue and Strike Intervenor’s First Amended

Petition in Intervention,” and we dismiss the appeal.




                                              Terry Jennings
                                              Justice

Panel consists of Justices Jennings, Massengale, and Lloyd.




                                         10